DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anceresi et al. (US 2016/0135543 A1) (“Anceresi”), in view of Moseley et al. (US 2014/0065311 A1) (“Moseley”).
With respect to claim 10, Anceresi discloses an article of footwear (abstr.) comprising a sole structure (0017) and an upper attached to the sole structure (0018).  The reference is silent with respect to the upper including a biodegradable layer and a biologically active agent capable of biodegrading the biodegradable layer.  Anceresi discloses that the materials for the upper layers can be chosen by one of ordinary skill In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 11, Anceresi and Moseley teach the garment of claim 10.    Anceresi discloses an upper including a top layer – element 206, a base layer – element 210, and an intermediate layer – element 208 - between the top layer and the base layer (0027, 0028, Fig. 3).  Regarding the top layer including the biodegradable layer, since the top layer can be in a form of a mesh including visible holes (0029), it would have been obvious to one of ordinary skill in the art to form the top layer of Anceresi including the biodegradable layer, as discussed above with respect to claim 10.
Regarding claim 12, Anceresi and Moseley teach the article of claim 11.  Since the top layer includes the biodegradable layer, as discussed above with respect to claim 11, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that prior to degradation of the top layer – that is in a first state – the intermediate layer is obstructed by the top layer.
As to claim 13, Anceresi and Moseley teach the article of claim 12.  Since the top layer of the article includes the biodegradable layer, as discussed above with respect to claims 11 and 12, it would have been obvious to one of ordinary skill in the art that in the article of Anceresi and Moseley wherein there is an intermediate layer between the top layer and the bottom layer, the intermediate layer would be partially visible in the second state, that is after the degradation of the top layer has begun, the biodegradable layer being partially biodegraded in the second state, that is after its degradation has begun.
With respect to claim 14, Anceresi and Moseley teach the article of claim 13.  Anceresi discloses that the top layer is in a form of a mesh with visible holes (0029), thus, it would have been obvious to one of ordinary skill in the art that the biodegradable layer, as discussed above with respect to claim 11, is positioned along a portion of the top layer of Anceresi.  The recitation “to allow for degradation of a pattern within the top layer” has been interpreted as a recitation of intended use.  Since the references teach all the elements of the article, it would have been obvious to one of ordinary skill in the art that the article according to the references is capable to perform as intended.
Regarding claim 15, Anceresi and Moseley teach the article of claim 13.  Anceresi discloses that the top layer is in a form of a mesh with visible holes (0029), thus, it would have been obvious to one of ordinary skill in the art that the biodegradable layer, as discussed above with respect to claim 11, is positioned along a portion of the top layer of Anceresi.  Anceresi is silent with respect to a trademark within the top layer, however, matters of aesthetics are within the purview of a person skilled in the art (MPEP 2144.04).  The recitation “to allow for degradation of a trademark within the top 
With respect to claim 16, Anceresi and Moseley teach the article of claim 13.  As colors of the materials are within the purview of a person skilled in the art (MPEP 2144.04), if the top layer of Anceresi has a first color prior to the degradation and prior to the biodegradable layer being consumed, and the intermediate layer has a second color different that the first color, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the article of footwear would include the second color in the second state, that is after the biodegradable layer is consumed, that would show in the areas corresponding to the areas of the biodegradable layer that have been consumed.
Regarding claim 17, Anceresi and Mesely teach the article of claim 11.  Anceresi discloses that the material of the base layer includes a substrate – element 210 – and the material is chosen by a person of skill in the art for a specific purposes, and does not disclose or suggest that the substrate is a biodegradable substrate (Anceresi, 0028).
As to claim 18, Anceresi and Moseley teach the article of claim 10.  Anceresi teaches an article of footwear comprising a tightening member to tighten the article around a wearer’s foot (0035, Fig.1).
With respect to claim 19, Anceresi and Moseley teach the article of claim 10.  Moseley discloses biodegradable materials (abstr.), including biodegradation agents Aspergillus flavus (0077).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the biodegradable layer polycaprolactone and Aspergillus flavus as they are known in the art as components of biodegradable compositions.
With respect to claim 20, Anceresi discloses an article of footwear (abstr.) comprising a sole structure (0017) and an upper attached to the sole structure (0018).  The reference is silent with respect to the upper including a biologically active agent.  Anceresi discloses that the materials for the upper layers can be chosen by one of ordinary skill in the art for a specific purpose and at least two of the layers of the upper can be in a form of a mesh including visible holes (0028, 0029).  Moseley discloses biodegradable materials that can be used in a garment (0002), the materials including polycaprolactone and a biologically active agent capable of biodegrading polycaprolactone (abstr., 0007, 0059, 0077), the biodegradation agents emanating carbon dioxide when biodegrading an organic material (0069).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the upper of Anceresi including polycaprolacone and including a biologically active agent capable of biodegrading polycaprolactone as at least two of the layers of the upper of Anceresi are in a form of a mesh including visible holes (Anceresi, 0029), the biologically active agent emanating carbon dioxide.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant’s arguments filed on Oct. 19, 2021 have been fully considered.
In view of the recent amendment 35 USC 112 rejection of claim 11 has been withdrawn.
Applicant’s arguments have been considered but are moot because new rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783